Detailed Action
This is the first office action on the merits for US application number March 2, 2022. Claims are considered as filed on November 13, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election without traverse of Species e), of Figs. 6A-7B, in the reply filed on March 2, 2022 is acknowledged, which indicated that claims 1-20 read on the elected species.
As to claim 4, the limitation of the intervening structure includes first and second rod portions shaped to be received within the respective first and second channel does not read on the elected species with intervening structure 16a, a temporary set screw, that engages with the head of the pedicle screw (¶73) where such couples the retractor 800 to the pedicle screws 10 by inserting the shafts of the temporary set screws 16a through the holes 802 of the retractor 800 (¶75). Instead, the intervening structure includes first and second rod portions shaped to be received within the respective first and second channels appears to read on the embodiments of non-elected Figs. 1A-5C and 9. Therefore, claim 4 does not read on the elected species.
Claim 5 depends from claim 4 and subsequently do not read on the elected species.
Accordingly, claims 4 and 5 are withdrawn from further consideration.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/796921, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 60/796921 fails to provide adequate support for the minimally invasive retractors of claims 14 and 15

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 10-13, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koros et al. (US 5,928,139, hereinafter “Koros”) in view of Frey et al. (US 2004/0230191, hereinafter “Frey”).
As to claim 1, 2, 6, 7, and 10-13, Koros discloses a method (Figs. 1-6) capable of use for retracting tissue proximate a spine of a patient (Figs. 4 and 5) comprising: attaching a first screw (left 83 as shown in Fig. 5) to a first vertebral body of the patient (96, Figs. 4 and 5); attaching a second screw (83) to a second vertebral body of the patient (94, Figs. 4 and 5); inserting a distal end of a retractor blade (left 62, 64 of Fig. 5) through an incision in the patient's skin (Figs. 4 and 5); retracting tissue to at least partially define a working channel extending proximally from an operative site proximate to an interbody space between the first and second vertebrae (Fig. 5); and securing the retractor blade to the first and second screws (Fig. 5) via retractor openings (Fig. 3). As to claim 2, Koros discloses that the securing step includes coupling the retractor blade to the first and second pedicle screws via an intervening structure (86, Fig. 5). As to claim 6, Koros discloses inserting a distal end of a second retractor blade (right 62, 64 of Fig. 5) through the incision in the patient's skin (Figs. 4 and 5); and retracting tissue with the second retractor blade so as to define the working channel between the retractor blade and the second retractor blade (Fig. 5). As to claim 7, Koros discloses that the retractor blade and the second retractor blade are connected to one another (via, 20, 16, 24 as shown in Fig. 1, Figs. 1, 4, and 5). As to claim 10, Koros discloses moving the retractor blade to enlarge the working channel (Fig. 5, col. 7 lines 17-20). As to claim 11, Koros discloses that enlarging the working channel includes moving the retractor blade away from a second retractor blade extending through the incision in the claim 12, Koros discloses that inserting the distal end of the retractor blade through the incision includes positioning the retractor blade at an angle such that the working channel is wider near a proximal end of the retractor blade than near the distal end of the retractor blade (due to the tilting of adjustable blades 30, Fig. 4, col. 7 lines 25-30). As to claim 13, Koros discloses that the steps of attaching the first and second pedicle screws to the respective first and second vertebral bodies includes percutaneously inserting the first and second pedicle screws through the skin (Fig. 5).
Koros is silent to the first and second screws are pedicle screws.
Frey teaches a similar method (Figs. 1-16) capable of use for retracting tissue proximate a spine of a patient (Figs. 1-5) comprising: attaching a first pedicle screw (100, ¶s 33 and 62) to a first vertebral body of the patient (Figs. 3-5, ¶s 33 and 62); attaching a second pedicle screw (100, ¶s 33 and 62) to a second vertebral body of the patient (Figs. 3-5, ¶s 33 and 62); inserting a distal end of a retractor blade (332s, Figs. 1-7) through an incision in the patient's skin (Figs. 1-7, ¶61); retracting tissue to at least partially define a working channel extending proximally from an operative site proximate to an interbody space between the first and second vertebrae (Figs. 1-6). Frey teaches that the screws can be multi-axial screws engaged in the pedicles of the vertebrae or can be engaged to other portions of vertebrae V3, V4, such as the facets, the anterior portion of the vertebral body, or any posterior elements of the vertebrae (¶33). As to claim 12, Frey teaches that inserting the distal end of the retractor blade through the incision includes positioning the retractor blade at an angle such that the working channel is wider near a proximal end of the retractor blade than near the distal end of claim 13, Frey teaches that the steps of attaching the first and second pedicle screws to the respective first and second vertebral bodies includes percutaneously inserting the first and second pedicle screws through the skin (Figs. 1-6, ¶61).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the screws and retractor openings as disclosed by Koros to be screws in the pedicles and have the openings align with the pedicles as taught by Frey in order to use a known alternate location for the screws that attach to the retractor blade to engage the vertebra (Frey ¶33) for distracting adjacent vertebrae (Frey ¶63; Koros Fig. 5). 

As to claim 18, Koros discloses a method (Figs. 1-6) capable of use for retracting tissue proximate a spine of a patient (Figs. 4 and 5) comprising: attaching a first screw (left 83 as shown in Fig. 5) to a first vertebral body of the patient (96, Figs. 4 and 5); attaching a second screw (83) to a second vertebral body of the patient (94, Figs. 4 and 5); securing a retractor blade (left 62, 64 of Fig. 5) to the first and second pedicle screws (via retractor openings shown in Fig. 3, Fig. 5) such that the retractor blade is positioned between the first and second pedicle screws to at least partially define a working channel extending proximally through tissue from an operative site proximate to an interbody space between the first and second vertebrae (Fig. 5). As to claim 19, Koros discloses that the securing step includes coupling the retractor blade to the first and second pedicle screws via an intervening structure (86, Fig. 5). 
Koros is silent to the first and second screws are pedicle screws.

One of ordinary skill in the art at the time of the invention would have been motivated to modify the screws and retractor openings as disclosed by Koros to be screws in the pedicles and have the openings align with the pedicles as taught by Frey in order to use a known alternate location for the screws that attach to the retractor blade to engage the vertebra (Frey ¶33) for distracting adjacent vertebrae (Frey ¶63; Koros Fig. 5). 

Claim(s) 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koros and Frey in view of Ferguson et al. (US 2005/0203533, hereinafter “Ferguson”).
As to claims 16 and 17, the combination of Koros and Frey discloses the invention of claim 1.
claim 17, the combination of Koros and Frey is silent to inserting a prosthetic device into the interbody space through the working channel.
Ferguson teaches a similar method (Figs. 1, 2, 5, 6, 8, 10, and 12) comprising: attaching a first screw (36) to a first vertebral body of the patient (Figs. 5, 6, and 8); attaching a second screw (36) to a second vertebral body of the patient (Figs. 5, 6, and 8), retracting tissue to at least partially define a working channel (Figs. 5, 6, 8, and 10), further comprising performing a discectomy in the interbody space through the working channel (¶18). As to claim 17, Ferguson teaches inserting a prosthetic device (18) into the interbody space through the working channel (Figs. 1, 2, and 12, ¶32).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the method as disclosed by the combination of Koros and Frey to specify performing a discectomy and inserting prosthetic device as taught by Ferguson in order to treat degenerative joint disease by reconstructing a damaged joint with a functional joint prosthesis to provide motion and to reduce deterioration of the adjacent bone and adjacent joints (Ferguson ¶1).

Allowable Subject Matter
Claims 3, 8, 9, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775